NUMBER 13-19-00462-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


               IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


      On appeal from MDL No. 15-0360-H in the 444th District Court
                      of Cameron County, Texas.


                              MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
           Memorandum Opinion by Justice Perkes

        Appellants Douglas Turek and Russ DeVore filed a joint notice of accelerated

interlocutory appeal on September 19, 2019, after the trial court denied their motion to

dismiss under the Texas Citizens Participation Act.1 See TEX. CIV. PRAC. & REM. CODE

ANN. §§ 27.003, 51.014(12). The Court granted appellants two extensions of time to file

        1  This case, filed by appellee Martha Hernandez, originated in trial court cause number C-1621-
15-J in the 430th District Court of Hidalgo County, but was transferred to MDL No. 15-0360-H in the 444th
District Court of Cameron County, Texas for consolidated pretrial proceedings. This appeal arises from
MDL No. 15-0360-H.
their brief, extending their deadline until December 20, 2019.

       On December 19, 2019, appellants filed an unopposed motion to abate the appeal,

citing a need to supplement the reporter’s record with missing exhibits. On January 3,

2020, the Court denied their motion to abate, pointing out that the “missing” exhibits were

located in Volume 2 of the sealed clerk’s record filed with this Court on October 4, 2019.

Also on January 3, 2020, the Court provided appellants with a separate notice that their

brief was past due and warning that their appeal was subject to dismissal for want of

prosecution unless, within ten days, appellants reasonably explained their failure to file a

timely brief and appellee was not significantly injured by such failure. See TEX. R. APP. P.

38.8(a)(1). To date, appellants have not responded to the Court’s request and their brief

is now more than forty days past due.

       Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a)(1).

                                                                 GREGORY T. PERKES
                                                                 Justice

Delivered and filed the
30th day of January, 2020.